                    Case 20-50690-BLS            Doc 18    Filed 01/21/21       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                            Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                Case No. 18-11736 (BLS)

                                                                      (Jointly Administered)
                                Debtors.


    ALFRED T. GIULIANO, in his capacity as                          Adv. Proc. Case No. 20-50690 (BLS)
    Chapter 7 Trustee of HERITAGE HOME GROUP,
    LLC, et al.,

                                    Plaintiff,

    v.

    PCB APPS L.L.C.,

                                    Defendant.


         STATUS REPORT WITH RESPECT TO CERTAIN ADVERSARY MATTERS

             Alfred T. Giuliano, in his capacity as Chapter 7 Trustee of Heritage Home Group, LLC,

et al., plaintiff in the above-referenced case, hereby submits this status report pursuant to the

Scheduling Order [Adv. Docket No. 8].

             Attached hereto is the status for the above-referenced case associated with Heritage

Home Group, LLC, et al., Case No. 18-11736 (BLS).




1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_DE:232600.1 31270/002
             Case 20-50690-BLS   Doc 18    Filed 01/21/21    Page 2 of 3




Dated: January 21, 2021
                                          PACHULSKI STANG ZIEHL & JONES LLP


                                          By: /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Andrew W. Caine (CA Bar No. 110345)
                                          Peter J. Keane (DE Bar No. 5503)
                                          Steven W. Golden (TX Bar No. 24099681)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, Delaware 19899-8705 (Courier
                                          19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email: bsandler@pszjlaw.com
                                                  acaine@pszjlaw.com
                                                  pkeane@pszjlaw.com
                                                  sgolden@pszjlaw.com

                                          Counsel to Plaintiff, Alfred T. Giuliano,
                                          Chapter 7 Trustee for the Estates of Heritage
                                          Home Group, LLC, et al.
                 Case 20-50690-BLS   Doc 18     Filed 01/21/21   Page 3 of 3




STATUS CATEGORY G: Mediator has been selected or appointed.

          Defendant(s)          Adv. Case No.           Appointed/Selected Mediator

 PCB Apps L.L.C.             20-50690              Pursuant to the mediator’s (Ian Connor
                                                   Bifferato, Esq.) report, a mediation
                                                   session took place on December 15,
                                                   2020 and the mediator continues to
                                                   work with the parties to resolve the
                                                   matter.




DOCS_DE:232600.1 31270/002
